DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and 18-19 have been amended, and claim 20 has been added in the response filed August 9, 2022.
Claims 1-20 are pending.
Claims 1-20 are rejected.
Detailed rejections begin on page 3.
Indication of Eligible Subject Matter begins on page 37.
Response to Arguments begins on page .

Claim Objections
Claims 3-4 and 6 are objected to because of the following informalities:
(Original) should read (Currently Amended)
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 7-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9, and 13 recite: “the face of the user” in line 5 of claims 7 and 13 and “the user’s face” lines 2-3 of claim 9. There is insufficient antecedent basis for these limitations in the claims. Therefore, claims 7, 9, and 13 are rejected.
Claims 8-12, 20; and 14-19 inherit the deficiencies of claims 7 and 13, respectively, and are therefore also rejected.
For purposes of examination, Examiner will interpret “the face of the user” as “a face of the user” in claims 7 and 13, and “the user’s face” as “the face of the user” in claim 9.

Claim 9 recites: “the photo identification” in line 4. There is insufficient antecedent basis for this limitation in the claims. Therefore, claim 9 is rejected.
For purposes of examination, Examiner will interpret “the photo identification” as “the official photo identification.”
 
Claim 10 recites: “the user’s credit card information” in line 2. There is insufficient antecedent basis for this in the claims. Therefore, claim 10 is rejected.
For purposes of examination, Examiner will interpret “the user’s credit card information” as “credit card information of the user.”

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, hereinafter referred to as the “2019 PEG” test the claims are directed to statutory categories. Specifically, the methods, as claimed in claims 7-12 and 20; and 13-19; are directed to processes.
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites the abstract idea of authenticating and delivering a purchase order. Specifically, representative claim 7 recites the abstract idea of: 
receiving registration information from the user for creating a user account, the registration information including:
a photograph of the face of the user next to an official photo identification (ID) issued to the user by a government, and
a signature of the user indicating agreement to disclaimers on a signature page;
authenticating the user on the basis of the photograph;
creating the user account in response to successfully authenticating the user;
receiving order information associated with an order for the goods;
authorizing the order as being submitted under the user account;
generating a passcode for the order;
providing instructions to an order fulfillment entity for setting the generated passcode as a passcode for unlocking the goods and sending the goods to the user; and
transmitting the passcode to the user.
Under revised Step 2A, Prong 1 of the 2019 PEG, it is necessary to evaluate whether the claim recites a judicial exception by referring to subject matter groupings articulated in the guidance. When considering the 2019 PEG, the claims recite an abstract idea. For example, representative claim 7 recites the abstract idea of authenticating and delivering a purchase order, as noted above. This concept is considered to be a certain method of organizing human activity. Certain methods of organizing human activity are defined by the 2019 PEG as including “fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).” In this case, the abstract idea recited in representative claim 7 is a certain method of organizing human activity because authenticating a user for a purchase and delivering their order is a sales activity. Thus, representative claim 7 recites an abstract idea. 
The recited limitations of representative claim 7 also recite an abstract idea because they are considered to be mental processes. As described in the 2019 PEG, mental processes are “concepts performed in the human mind (including an observation, judgment, evaluation, opinion)”. In this case, receiving registration information from the user for creating a user account, the registration information including: a photograph of the face of the user next to an official photo identification (ID) issued to the user by a government, and a signature of the user indicating agreement to disclaimers on a signature page; receiving order information associated with an order for the goods; and transmitting the passcode to the user are types of observation. Additionally, authenticating the user on the basis of the photograph; creating the user account in response to successfully authenticating the user; and authorizing the order as being submitted under the user account are types of judgement. Furthermore, generating a passcode for the order; and providing instructions to an order fulfillment entity for setting the generated passcode as a passcode for unlocking the goods and sending the goods to the user are types of evaluation. Thus, representative claim 7 recites an abstract idea.
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception. In this case, representative claim 7 includes additional elements such as a secured container.
Although reciting additional elements, the additional elements do not integrate the abstract idea into a practical application because they merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use. The courts have identified various examples of limitations as merely indicating a field of use/technological environment in which to apply the abstract idea, such as specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 (Fed. Cir. 2016). Similarly, specifying that the abstract idea of authenticating and delivering a purchase order occurs within an electronic world merely indicates a field of use in which to apply the abstract idea because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer. As such, representative claim 7 is directed to an abstract idea.
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).
In this case, as noted above, the additional elements recited in independent claim 7 are recited and described in a generic manner merely amount to no more than a general link of the use of the abstract idea to a particular technological environment or field of use.
Even when considered as an ordered combination, the additional elements of representative claim 7 do not add anything that is not already present when they considered individually. In Alice, the court considered the additional elements “as an ordered combination,” and determined that “the computer components ... ‘ad[d] nothing ... that is not already present when the steps are considered separately’” and simply recite intermediated settlement as performed by a generic computer.” Id. (citing Mayo, 566 U.S. at 79, 101 USPQ2d at 1972). Similarly, when viewed as a whole, representative claim 7 simply conveys the abstract idea itself facilitated by generic computing components. Therefore, under Step 2B of the Alice/Mayo test, there are no meaningful limitations in representative claim 7 that transforms the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception itself.
As such, representative claim 7 is ineligible. 
Dependent claims 8-12 and 20 do not aid in the eligibility of independent claim 7. For example, claims 8-12 and 20 merely further define the abstract limitations of claim 7. 
Furthermore, it is noted that claim 9 includes additional elements of computer facial recognition software. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to applying the abstract idea to a generic computing environment. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to applying the abstract idea to a generic computing environment. 
Thus, dependent claims 8-12 and 20 are also ineligible. 
Lastly, the analysis above applies to all statutory categories of invention. Although literally invoking processes, claims 13-19 remain only broadly and generally defined, with the claimed functionality paralleling that of claims 7-12 and 20. It is noted that claims 18-19 include additional elements of sending a signal to the secured container to activate geofencing and remotely unlocking the secured container over the Internet. However, these additional elements do not integrate the abstract idea into a practical application because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. These additional elements are merely generic elements and are likewise described in a generic manner in Applicant’s specification. Additionally, the additional elements do not amount to significantly more because they merely amount to a general link of the use of the abstract idea to a particular technological environment or field of use. As such, 13-19 are rejected for at least similar rationale as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez), in further view of Winarski (US 20160071101 A1, herein referred to as Winarski).

With respect to claim 1, Carlson discloses:
A method of ordering and receiving goods {Carlson, see at least: figs 3-4; [2:16-18] systems, apparatuses, methods, and computer-readable media for digitally unlocking a secure container}, the method comprising:
registering a user with an online entity to create a user account {Carlson, see at least: fig 6; [2:20-26] a unique device identifier of the user device, such as a device serial number (DSN), a Media Access Control (MAC) address, or the like, may be stored at a remote server in association with a user profile identifier such as a customer identifier (ID). This association may indicate that the user device has been registered to the user profile identified by the customer ID; [25:36-44] The back-end server 602 and the user device 604 may be configured to communicate via one or more networks 608... (e.g., the Internet)};
transmitting to the online entity {Carlson, see at least: [3:29-32] The vendor's device may also determine a user profile identifier (e.g., a customer ID) associated with the user profile. The vendor's device may send this information to a back-end server; [7:5-7] The user device may then send an indication that the locking mechanism of the secure container has been deactivated to the back-end server};
receiving from the online entity {Carlson, see at least: [5:41-42] The back-end server may also send the public key to the user device}; 
submitting an order under the user account for the goods {Carlson, see at least: [11:11-12] a user may utilize the user device 102 to place an order for a product such as a prescription drug; [11:34-36] an order for the prescription drug may be linked to a user profile associated with the user};
receiving a delivery of the goods in a secured container programmed with a passcode {Carlson, see at least: [14:5-7] the secure container 104 may house the prescription drug and may be delivered to a delivery address indicated in the prescription drug order; [2:42-44] A public key that pairs with the private key may be generated and encoded on a storage medium of the container.};
receiving a passcode separate from the delivery on a user device {Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102. The back-end server may provide the user device 102 with (or the user device 102 may already have stored thereon) a cryptographic hash function 120 to execute to validate the public key 114; [10:55-56] the user device 102 may be a mobile device};
unlocking the secured container by one of:
manually entering the passcode on the secured container {Carlson, see at least: fig 1B; [19:6-11] the user device 102 may initiate an unlocking protocol by outputting an unlock code that a user may provide to an input interface 132 of the secure container 104 to cause the locking mechanism 110 of the container 104 to deactivate. The input interface 132 may be a physical keypad integrated with the container 104}; or
optically or electromagnetically communicating the passcode to the secured container from the user device {Carlson, see at least: fig 1A; [18:4-18] once the user device 102 validates the public key 114 obtained from the secure container 104 against the private key 118 stored on the user device 102, it may initiate an unlocking protocol. This may include transmitting a public key 124 to the container 104. Upon receipt of the public key 124, the container 104 may determine whether the public key 124 corresponds to a private key stored on a storage medium of the container 104. If the container 104 determines that the public key 124 corresponds to its stored private key, the locking mechanism 110 may be deactivated and the container 104 may transition to an unlocked state 100B; [15:35-45] the public key 114 may be encoded in a machine-readable optical label affixed to the container 104 or encoded in a physical pattern (e.g., a 3-dimensional QR code) embossed on a surface of the container 104. The machine-readable label or pattern may be positioned in a field-of-view of a camera or other imaging device integrated with the user device 102 or communicatively coupled thereto. The camera or other imaging device may scan (e.g., generate an image) of the label or pattern and process the scanned image to determine the public key 114. Examiner interprets scanning a QR code as optically communicating the passcode; [18:21-23] the user device 102 may output data (e.g., an unlock code, a wireless signal, etc.) that enables the locking mechanism 110 to be deactivated. Examiner interprets sending a wireless signal as electromagnetically communicating the passcode.}; and
retrieving the goods from the secured container {Carlson, see at least: figs 1B, 1C; [18:21-23] the user device 102 may output data (e.g., an unlock code, a wireless signal, etc.) that enables the locking mechanism 110 to be deactivated; [2:59-62] the user device may output data that causes or otherwise enables deactivation of the locking mechanism, thereby allowing the product to be retrieved from the container.}.
Although disclosing a method for ordering products via a secured container, Carlson does not disclose:
the registration process including:
taking a photograph a face of the user and an official photo identification (ID) issued to the user by a government, 
transmitting the photograph and a signature of the user, and
receiving confirmation of creation of the user account.
However, Rodriguez teaches:
the registration process including {Rodriguez, see at least: [0078] method by which a user of a device can create a digital identity for himself within the digital identity system 1}:
taking a photograph of a face of the user and an official photo identification (ID) issued to the user by a government {Rodriguez, see at least: [0079] the user uses his device 12 to capture a set of N attributes {a2, . . . , aN}, where N≥1, from an identity document 202, such as a passport, driving licence, national identity document etc. These may for example be captured using a camera of the device 14 ... the user captures using the camera of the device 12 an image of his face, i.e. his selfie; [0397] passport scan passed to OCR service to extract... photograph; [0399] extracted photos are compared to the registrant selfie}, 
transmitting the photograph and a signature of the user {Rodriguez, see at least: [0070] [0070] The set of user data that is held in the secure store 24 for a given user constitutes a digital identity of the user… each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored... such as… facial image (“selfie”); [0397] passport scan passed to OCR service to extract … signature}, and
receiving confirmation of creation of the user account {Rodriguez, see at least: [0400] If everything matches then an uPass account may be created; [0287] on successful registration, a confirmation message 25 is despatched from the registration service to the app on the smartphone including a credential}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).
Additionally, Carlson does not disclose:
taking a photograph of a face of the user next to an identification (ID).
However, Winarski teaches:
taking a photograph of a face of the user next to an identification (ID) {Winarski, see at least: fig 2; [0011] the financial card account holder takes a single activation image of their face together with the visual financial card identifier on the financial card with an authorized device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 2, Carlson, Rodriguez, and Winarski teach the method of claim 1. Carlson further discloses: 
wherein the user device is a mobile device {Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102; [10:55-56] the user device 102 may be a mobile device}.

With respect to claim 4, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein unlocking the secured container comprises manually entering the passcode on the secured container {Carlson, see at least: fig 1B; [19:6-11] the user device 102 may initiate an unlocking protocol by outputting an unlock code that a user may provide to an input interface 132 of the secure container 104 to cause the locking mechanism 110 of the container 104 to deactivate. The input interface 132 may be a physical keypad integrated with the container 104}.

With respect to claim 5, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein unlocking the secured container comprises electromagnetically communicating the passcode to the secured container from the user device placing the mobile device in close proximity to the secured container such that near-field communication is enabled, and transmitting the passcode by near field communication {Carlson, see at least: fig 1C; [19:34-39] the user device 102 may emit a WiFi or Bluetooth signal that is received by an antenna of the secure container 104, converted to an electrical signal by a corresponding radio of the container 104, and processed by a microcontroller of the container 104 to cause the locking mechanism 110 of the container 104 to deactivate; [8:2-8] a physical key may be provided that allows the locking mechanism to be unlocked through user action. The physical key may be ... capable of communicating with a key reader device of the secure container to unlock the locking mechanism when brought into communicable range of the key reader device. The key fob, key card, or the like may communicate with the key reader device using RFID, WiFi, Bluetooth, Near Field Communication (NFC), or any other suitable wireless technology}.

With respect to claim 7, Carlson discloses:
A method of providing goods to a user in a secured container {Carlson, see at least: figs 3-4; [2:16-18] systems, apparatuses, methods, and computer-readable media for digitally unlocking a secure container}, the method comprising:
receiving registration information from the user for creating a user account {Carlson, see at least: [2:20-26] a unique device identifier of the user device, such as a device serial number (DSN), a Media Access Control (MAC) address, or the like, may be stored at a remote server in association with a user profile identifier such as a customer identifier (ID). This association may indicate that the user device has been registered to the user profile identified by the customer ID};
authenticating the user {Carlson, see at least: [3:48-50] the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile};
successfully authenticating the user {Carlson, see at least: [3:44-50] The back-end server may confirm that the received device information (e.g., the MAC address, DSN, IP address, etc.) matches information stored in association with a user profile identifier that matches the received user profile identifier… the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile};
receiving order information associated with an order for the goods {Carlson, see at least: [11:11-12] a user may utilize the user device 102 to place an order for a product such as a prescription drug; [11:34-36] an order for the prescription drug may be linked to a user profile associated with the user};
authorizing the order as being submitted under the user account {Carlson, see at least: [3:48-50] the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile; [4:4-8] A secure container may be used to deliver the product if the server determines that at least one registered user device associated with the user profile has the capability to enable digital unlocking of the secure container};
generating a passcode for the order {Carlson, see at least: [13:8-9] the back-end server may proceed to generate the public key 114};
providing instructions to an order fulfillment entity for setting the generated passcode as a passcode for unlocking the secured container containing the goods and sending the secured container to the user {Carlson, see at least: [13:18-25] a service provider associated with the back-end server may ship the prescription drug. In such example embodiments, the service provider may encode the public key 114 on a storage medium of a securable container 104… The secure container 104 may have a locking mechanism 110 for securing the prescription drug product within the container 104}; and
transmitting the passcode to the user{Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102}.
Although disclosing a method for ordering and shipping goods to a user in a secured container, Carlson does not disclose:
the registration information including:
a photograph of the face of the user and an official photo identification (ID) issued to the user by a government, and
a signature of the user indicating agreement to disclaimers on a signature page;
authenticating the user on the basis of the photograph;
creating the user account in response to successfully authenticating the user.
However, Rodriguez teaches:
the registration process including {Rodriguez, see at least: [0078] method by which a user of a device can create a digital identity for himself within the digital identity system 1}:
taking a photograph the face of the user and an official photo identification (ID) issued to the user by a government {Rodriguez, see at least: [0079] the user uses his device 12 to capture a set of N attributes {a2, . . . , aN}, where N≥1, from an identity document 202, such as a passport, driving licence, national identity document etc. These may for example be captured using a camera of the device 14 ... the user captures using the camera of the device 12 an image of his face, i.e. his selfie; [0397] passport scan passed to OCR service to extract... photograph; [0399] extracted photos are compared to the registrant selfie}, 
transmitting the photograph and a signature of the user indicating agreement to disclaimers on a signature page {Rodriguez, see at least: [0070] The set of user data that is held in the secure store 24 for a given user constitutes a digital identity of the user… each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored... such as… facial image (“selfie”); [0397] passport scan passed to OCR service to extract … signature; [0962] signing electronic format contracts (like DocuSign) acknowledging agreement to an agreement created and hosted on Yoti};
authenticating the user on the basis of the photograph {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40};
creating the user account in response to successfully authenticating the user {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).
Additionally, Carlson does not disclose:
taking a photograph of the face of the user next to an identification (ID).
However, Winarski teaches:
taking a photograph of the user's face next to an identification (ID) {Winarski, see at least: fig 2; [0011] the financial card account holder takes a single activation image of their face together with the visual financial card identifier on the financial card with an authorized device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 8, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein authenticating the user on the basis of the photograph comprises a human reviewing the photograph and verifying that the face of the user shown in the photograph matches that shown on the official photo identification.
However, Rodriguez teaches:
wherein authenticating the user on the basis of the photograph comprises a human reviewing the photograph and verifying that the face of the user shown in the photograph matches that shown on the official photo identification {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created; [0606] a validator captures a credential from a bearer. In some cases the user is a bearer and the validator a device, in others vice versa. Sometimes both are humans}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 9, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein authenticating the user on the basis of the photograph comprises utilizing computer facial recognition software to verify that the user's face shown in the photograph matches that shown on the photo identification.
However, Rodriguez teaches:
wherein authenticating the user on the basis of the photograph comprises utilizing computer facial recognition software to verify that the user's face shown in the photograph matches that shown on the photo identification {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created; [0702] comparing the image of the face with the identity photograph using a facial verification algorithm}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 10, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein the information received from the user comprises the user’s credit card information, and authenticating the user comprises verifying an age of the user based on the credit card information.
However, Rodriguez teaches:
wherein the information received from the user comprises the user’s credit card information, and authenticating the user comprises verifying an age of the user based on the credit card information {Rodriguez, see at least: [1581] Onboarding customers and connecting their biometrics to a banking application in one transaction; [1582] Once a card has been verified as received by a Yoti user, we may record a unique card attribute against this user within their secure set of Yoti attributes... A typical use case would be when making a purchase of goods or services online using a credit card; [0070] each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored (see below) such as ... date of birth; [1162] Profile details which may be provided include... [1164] Age; [0874] Proving age for access control/point of sale; [1583] Authentication linked to a person's verified biometric Authentication information, device and passcode... Connect a bank account/card to Yoti so that the card to identity individual can then use their card through Yoti}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 11, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein the information received from the user comprises a mobile telephone number of the user, and authenticating the user comprises verifying an identity of the user based on the mobile telephone number.
However, Winarski teaches:
wherein the information received from the user comprises a mobile telephone number of the user, and authenticating the user comprises verifying an identity of the user based on the mobile telephone number{Winarski, see at least: [0040] This listing of authorized or registered devices may include an account holder's cell phone 116... These authorized or registered devices may be identified through an electronic identifier such as a cell phone number}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 12, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
wherein the information received from the user comprises the user's credit card information, and authenticating the user comprises comparing the user's address shown on the photo identification to the user's address determined using the credit card information.
However, Rodriguez teaches:
wherein the information received from the user comprises the user's credit card information, and authenticating the user comprises comparing the user's address shown on the photo identification to the user's address determined using the credit card information {Rodriguez, see at least: [1581] Onboarding customers and connecting their biometrics to a banking application in one transaction; [1582] Once a card has been verified as received by a Yoti user, we may record a unique card attribute against this user within their secure set of Yoti attributes... A typical use case would be when making a purchase of goods or services online using a credit card; [0070] each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored (see below) such as … address; [1583] Authentication linked to a person's verified biometric Authentication information, device and passcode... Connect a bank account/card to Yoti so that the card to identity individual can then use their card through Yoti}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 13, Carlson discloses:
A method of providing goods to a user in a secured container {Carlson, see at least: figs 3-4; [2:16-18] systems, apparatuses, methods, and computer-readable media for digitally unlocking a secure container}, the method comprising:
receiving information from the user {Carlson, see at least: [2:20-26] a unique device identifier of the user device, such as a device serial number (DSN), a Media Access Control (MAC) address, or the like, may be stored at a remote server in association with a user profile identifier such as a customer identifier (ID). This association may indicate that the user device has been registered to the user profile identified by the customer ID};
receiving order information associated with an order for the goods from the user {Carlson, see at least: [11:11-12] a user may utilize the user device 102 to place an order for a product such as a prescription drug}; and
sending the secured container including the goods to a delivery address associated with the user, the secured container programmed with a passcode and configured to be unlockable by the passcode {Carlson, see at least: figs 1B, 1C; [14:5-7] the secure container 104 may house the prescription drug and may be delivered to a delivery address indicated in the prescription drug order; [18:21-23] the user device 102 may output data (e.g., an unlock code, a wireless signal, etc.) that enables the locking mechanism 110 to be deactivated; [2:42-44] A public key that pairs with the private key stored on the user device may be generated and encoded on a storage medium of the container.}.
Although disclosing the ability to receive registration information and authenticating the user, Carlson does not disclose:
the information including:
a photograph of the face of the user and an official photo identification (ID) issued to the user by a government, and
a signature of the user indicating agreement to disclaimers on a signature page.
However, Rodriguez teaches:
the information including {Rodriguez, see at least: [0078] method by which a user of a device can create a digital identity for himself within the digital identity system 1}:
a photograph of the face of the user and an official photo identification (ID) issued to the user by a government {Rodriguez, see at least: [0079] the user uses his device 12 to capture a set of N attributes {a2, . . . , aN}, where N≥1, from an identity document 202, such as a passport, driving licence, national identity document etc. These may for example be captured using a camera of the device 14 ... the user captures using the camera of the device 12 an image of his face, i.e. his selfie; [0397] passport scan passed to OCR service to extract... photograph; [0399] extracted photos are compared to the registrant selfie}, and
a signature of the user indicating agreement to disclaimers on a signature page {Rodriguez, see at least: [0070] The set of user data that is held in the secure store 24 for a given user constitutes a digital identity of the user… each piece of user data is an attribute of that user, against which one or more documents or other verifiable information sources may be anchored... such as… facial image (“selfie”); [0397] passport scan passed to OCR service to extract … signature; [0962] signing electronic format contracts (like DocuSign) [0963] acknowledging agreement to an agreement created and hosted on Yoti};
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).
Additionally, Carlson does not disclose:
taking a photograph of the face of the user next to an identification (ID).
However, Winarski teaches:
taking a photograph of the face of the user next to an identification (ID) {Winarski, see at least: fig 2; [0011] the financial card account holder takes a single activation image of their face together with the visual financial card identifier on the financial card with an authorized device}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included taking an image with the face and ID in the image as taught by Winarski in the secure delivery method of Carlson in order to protect electronic financial transactions from security breaches (Winarski: [0002]).

With respect to claim 14, Carlson, Rodriguez, and Winarski discloses the method of claim 13. Carlson further discloses:
the following prior to receiving the order information {Carlson, see at least: [2:25-26] the user device has been registered to the user profile identified by the customer ID}:
authenticating the user {Carlson, see at least: [3:48-50] the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile}; and
successfully authenticating the user {Carlson, see at least: [3:44-50] The back-end server may confirm that the received device information (e.g., the MAC address, DSN, IP address, etc.) matches information stored in association with a user profile identifier that matches the received user profile identifier… the back-end server may authenticate the user device with which the vendor device is communicating as a registered user device associated with the user profile}.
Although disclosing the ability to receive registration information and authenticating the user, Carlson does not disclose:
authenticating the user on the basis of the photograph; and
creating the user account in response to successfully authenticating the user.
However, Rodriguez teaches:
authenticating the user on the basis of the photograph {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40}; and
creating the user account in response to successfully authenticating the user {Rodriguez, see at least: [0399] extracted photos are compared to the registrant selfie by the facial recognition service 40; [0400] If everything matches then an uPass account may be created}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

With respect to claim 15, Carlson, Rodriguez, and Winarski teach the method of claim 14. Carlson further discloses:
wherein sending the secured container includes instructing an order fulfillment entity to package the goods within the secured container for delivery to the user at the delivery address {Carlson, see at least: [13:18-25] a service provider associated with the back-end server may ship the prescription drug. In such example embodiments, the service provider may encode the public key 114 on a storage medium of a securable container 104… The secure container 104 may have a locking mechanism 110 for securing the prescription drug product within the container 104; [14:5-7] the secure container 104 may house the prescription drug and may be delivered to a delivery address indicated in the prescription drug order}.

With respect to claim 16, Carlson, Rodriguez, and Winarski teach the method of claim 15. Carlson further discloses:
generating a passcode for the order {Carlson, see at least: [13:8-9] the back-end server may proceed to generate the public key 114}; and
transmitting the passcode to the user {Carlson, see at least: [13:50-55] The back-end server may also send the public key 114 to the user device 102}.

With respect to claim 17, Carlson, Rodriguez, and Winarski teach the method of claim 16. Carlson further discloses:
wherein sending the secured container includes instructing the order fulfillment entity to set the generated passcode as the passcode for unlocking the secured container containing the goods {Carlson, see at least: [13:18-25] a service provider associated with the back-end server may ship the prescription drug. In such example embodiments, the service provider may encode the public key 114 on a storage medium of a securable container 104… The secure container 104 may have a locking mechanism 110 for securing the prescription drug product within the container 104}.

With respect to claim 19, Carlson, Rodriguez, and Winarski teach the method of claim 19. Carlson further discloses:
remotely unlocking the secured container over the Internet {Carlson, see at least: fig 1C; [6:5-6] send a wireless unlock signal to the secure container; [25:36-44] The back-end server 602 and the user device 604 may be configured to communicate via one or more networks 608... (e.g., the Internet)}.

With respect to claim 20, Carlson, Rodriguez, and Winarski teach the method of claim 7. Carlson does not disclose:
after authorizing the order as being submitted under the user account, confirming that the official photo ID issued to the user is not expired.
Carlson does disclose authorizing the order as being submitted under the user account (Carlson: [3:48-50]; [4:4-8]).
However, Rodriguez teaches:
after authorizing the user account, confirming that the official photo ID issued to the user is not expired {Rodriguez: [0344] Whilst uPass credentials are anchored by a passport 10 they can be caused to expire when the passport expires; [0347] The initial scenario for uPass usage revolves around face-to-face encounters where a passport or equivalent document would be used to support identity; [0483] Submitting the credential performs an implicit authentication, which is deemed to fail if the credential is unknown, expired or invalidated.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included identity registration as taught by Rodriguez in the secure delivery method of Carlson in order to prove one’s identity without having to carry official documents (Rodriguez: [0001]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez) and Winarski (US 20160071101 A1, herein referred to as Winarski), in further view of Irwin et. al. (US 20130144428 A1, herein referred to as Irwin).

With respect to claim 3, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson further discloses:
wherein utilizing the passcode to unlock the secured container and retrieve the goods comprises displaying the passcode to a camera {Carlson, see at least: [15:35-45] the public key 114 may be encoded in a machine-readable optical label affixed to the container 104 or encoded in a physical pattern (e.g., a 3-dimensional QR code) embossed on a surface of the container 104. The machine-readable label or pattern may be positioned in a field-of-view of a camera or other imaging device integrated with the user device 102 or communicatively coupled thereto. The camera or other imaging device may scan (e.g., generate an image) of the label or pattern and process the scanned image to determine the public key 114}.
Although disclosing the ability to use QR codes to unlock the secure container, Carlson does not disclose:
displaying the passcode to a camera on the secured container.
However, Irwin teaches:
displaying the passcode to a camera on the secured container {Irwin, see at least: [0077] The control unit 144 further includes a scanner 150. A scanner 150 may comprise features configured to read a visual identifier including… a barcode, a 1-D barcode, a 2-D barcode, a QR-code… or any other visual identifier. A scanner may comprise a reader such as… a camera based reader}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a camera-based reader on the secure container as taught by Irwin in the secure container method of Carlson, Rodriguez, and Winarski in order to allow alternative access to the securement receptacle (Irwin: [0051]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez) and Winarski (US 20160071101 A1, herein referred to as Winarski), in further view of Shoenfeld (US 20070227913 A1, herein referred to as Shoenfeld).

With respect to claim 6, Carlson, Rodriguez, and Winarski teach the method of claim 2. Carlson does not disclose:
wherein the secured container contains a cooling mechanism to cool insides of the secured container.
Carlson does disclose a temperature sensor that can determine whether the temperature of the container falls within or outside of a specific range (Carlson: [8:44-47]).
However, Shoenfeld teaches:
wherein the secured container contains a cooling mechanism to cool insides of the secured container {Shoenfeld, see at least: [0031] The crates or containers of this invention may contain ice to maintain a cool internal temperature, or may be shipped within a refrigerated container or refrigerated chamber.}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a cooling mechanism for inside the container as taught by Shoenfeld in the secure container method of Carlson, Rodriguez, and Winarski in order to provide an alert warning if the temperature has been outside an acceptable range during transit (Shoenfeld: [0005]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Carlson (US 10097353 B1, herein referred to as Carlson), in view of Rodriguez et. al. (US 20180176017 A1, herein referred to as Rodriguez) and Winarski (US 20160071101 A1, herein referred to as Winarski), in further view of Morgan et. al. (US 20100148947 A1, herein referred to as Morgan).

With respect to claim 18, Carlson discloses the method of claim 13. Carlson further discloses:
sending a signal to the secured container {Carlson, see at least: [9:18-21] If the back-end server determines that the container location is not within the threshold distance or is within an unsafe geographic region, it may send an instruction to the container};
geofencing of the secured container upon delivery of the secured container to the delivery address {Carlson, see at least: [9:12-15] the location of the container determined by the GPS receiver may be provided to a back-end server configured to determine whether the container location is within a threshold distance of the delivery address}.
Although disclosing the ability to send signals to the secured container, determine a location of the container within threshold proximity to the users address using GPS, and disable the unlock feature of the secure container, Carlson does not disclose:
sending a signal to activate geofencing.
However, Morgan teaches:
sending a signal to activate geofencing {Morgan, see at least: fig 2; figs 5A-5E; [0031] a geo-fence can be activated in response to the absence of portable device 116; [0036] Processor 102 also includes owner user interface 104 allowing owner 110 to interact with the system, for example to specify conditions in which a geo-fence should be activated, and to specify the type of alerts to be issued in the event of geo-fence boundary violations}.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included activating a geofence as taught by Morgan in the secure container delivery method of Carlson, Rodriguez, and Winarski in order to limit or prevent theft of assets (Morgan: [0003]).


Eligible Subject Matter
The following is an examiner’s statement of reasons for eligibility:
When considering each of the limitations, the Examiner has concluded that claims 1-6 are eligible under 35 U.S.C. 101. Specifically, the claims recite statutory categories of invention, with claim 1 reciting a method (i.e., process). With respect to independent claim 1, the eligible features include:
receiving a delivery of the goods in a secured container programmed with a passcode;
receiving the passcode separate from the delivery on a user device; 
unlocking the secured container by one of: 
manually entering the passcode on the secured container; or 
optically or electromagnetically communicating the passcode to the secured container from the user device.
Claims 1-6 recite an abstract idea because the claims recite authorizing an order and delivering the order to a user, which is a sales activity. However, the claims amount to significantly more than the abstract idea because receiving the passcode for the secured container on a user device and then using the passcode to unlock the secured container is an unconventional combination of additional elements. Therefore, claims 1-6 are eligible under 35 U.S.C. 101.
 

Response to Arguments
With respect to the rejections under 35 U.S.C. 112(a), Applicant’s arguments have been considered and are persuasive. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 112(b), Applicant’s arguments have been considered and are persuasive in regards to “generating a passcode.” Applicant’s amendments have rendered some of the original rejections moot, but the amendments have not addressed all of the rejections cited in the previous Office Action. Therefore, those rejections are maintained.

With respect to the rejections under 35 U.S.C. 101, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to pages 8-9 of the Remarks, Applicant argues “[t]he secured container using a passcode to unlock the delivered order qualifies as a meaningful limitation beyond generally linking the use of the judicial exception to a particular technological environment” because “the inventive concept includes the additional limitations of ensuring that an already authenticated purchaser is the individual who has access to the secured container, which goes beyond merely linking the abstract idea to generic computing components.” However, Examiner respectfully disagrees. 
The MPEP at §2106.05 states that “examiners should then evaluate the additional elements individually and in combination under Step 2B to determine whether they provide an inventive concept.” An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp. Pty. Ltd. v. CLS Bank Int'l., 573 U.S. 208 at 27-18, 110 USPQ2d at 1981 (2014). 
In the instant case, similar to Alice, each step of claims 7-12, 20; and 13-19 “does no more than require a generic computer to perform generic computer functions,” and the recited hardware is “purely functional and generic.” Id. 573 U.S. at 225-26, 110 USPQ2d at 1984-85. A secured container is recited at a high level of generality, and its recitation does no more than generally link delivering an order securely to a user to a technological environment. Therefore, the claims do not amount to significantly more than the abstract idea, and the rejection is maintained in this aspect.

With respect to the rejections under 35 U.S.C. 102, Applicant’s arguments have been considered and are persuasive. Therefore, the rejection is hereby withdrawn.

With respect to the rejections under 35 U.S.C. 103, Applicant’s arguments have been considered but are not persuasive. However, in view of the amendments, new grounds of rejection have been applied. These new grounds of rejection have been necessitated by Applicant’s amendments.

	With respect to pages 10-11 of the Remarks, Applicant argues that Carlson does not disclose the amended claim limitation “receiving a passcode separate from the delivery on a user device; unlocking the secured container by one of: manually entering the passcode on the secured container; or optically or electromagnetically communicating the passcode to the secured container from the user device” because Carlson does not disclose receiving the key from the server and sending it to the container. However, Examiner respectfully disagrees.
	Carlson discloses that the server sends the public key to the user device (Carlson: [13:50-55]). Upon delivery, the user can initiate unlocking protocol from their user device (Carlson: fig 1A, #136). This initiation can cause the public key received from the server on the user device to be sent to the container for verification (Carlson: [18:4-9]). The container verifies the public key against the private key stored in the container (Carlson: [18:9-12]). If the key is verified, the container unlocks (Carlson: [18:12-18]). Carlson also discloses that the user device can be used to wirelessly transmit the unlocking protocol via WiFi, BlueTooth, RFID technology, or a QR code, or the user can manually enter the code on the container (Carlson: [15:35-45] (QR code); [18:21-23] (WiFi/Bluetooth); [19:34-39](WiFi/Bluetooth); [8:2-8] (RFID); [19:6-11] (manual)). Therefore, Carlson does disclose these features, and the rejection for claims 1-6 is maintained.

With respect to pages 11-12 of the Remarks, Applicant argues that Rodriguez does not disclose the signature as amended in claim 7 because “a signature pertaining to disclaimers, such as in relation to the delivered goods, must be obtained to comply with governmental restrictions. An OCR extraction of a signature from a passport, which was not signed in relation to any disclaimers, does not satisfy the requirement.” However, Examiner respectfully disagrees.
Rodriguez teaches “a signature of the user agreeing to disclaimers on a signature page” because Rodriguez discloses document signatures acknowledging to an agreement created and hosted on their platform (Rodriguez: [0962]-[0963]). Therefore, Carlson, in view of Rodriguez, teaches this limitation, and the rejection is maintained in this aspect. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balwani (US 20140317005 A1) was used to understand other methods for shipping materials securely, specifically through providing courier and recipient single-use authentication codes.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BARLOW whose telephone number is (571)272-5820. The examiner can normally be reached Mon-Thurs 8:00am-6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE A BARLOW/            Examiner, Art Unit 3684                                                                                                                                                                                            
/ALLISON G WOOD/            Primary Examiner, Art Unit 3625